Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2004

USA v. Baskerville
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4321




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Baskerville" (2004). 2004 Decisions. Paper 625.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/625


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL


                         IN THE UNITED STATES COURT
                                  OF APPEALS
                             FOR THE THIRD CIRCUIT


                                     NO. 03-4321


                           UNITED STATES OF AMERICA

                                           v.

                             RONSHEEK BASKERVILLE
                                   Appellant




                          On Appeal From the United States
                                     District Court
                       For the Middle District of Pennsylvania
                         (D.C. Crim. Action No. 03-cr-00086)
                      District Judge: Hon. Christopher C. Conner


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 25, 2004

                 BEFORE: ROTH and STAPLETON, Circuit Judges,
                       and SCHWARZER,* District Judge

                                  (Filed: June 2, 2004)




* Hon. William W. Schwarzer, United States District Judge for the Northern District of
California, sitting by designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant Ronsheek Baskerville pled guilty to uttering and possessing counterfeit

United States currency and to possessing a firearm following a felony conviction. His

presentence report recommended a four-level enhancement for possession of a firearm in

connection with another felony offense – i.e., the counterfeiting offense. Baskerville

objected to this enhancement and testified at the sentencing hearing that he always carried

a gun for personal protection and that, while he knew he was carrying a loaded firearam

when he went to pick up the counterfeit notes, he was not upset with anyone and did not

carry it to threaten anyone or to protect the notes.

       After the sentencing hearing, the District Court determined that the four-level

enhancement was appropriate. It found that the “mere fact that the defendant typically or

frequently carried a gun [did] not mandate a finding that this gun was of no use or of no

moment in the commission of the counterfeiting offense.” App. at 75. The court found

that “there [was] enough circumstantial evidence [in this case], particularly in light of his

statements that he knew he had a gun on his possession, and in light of the amount of the

counterfeiting money involved in the offense” to support the finding that the firearm was



                                               2
used and possessed in relation to another felony offense, namely counterfeiting. App. at

75-76. Baskerville was sentenced to 130 months of imprisonment on the counterfeiting

count and 120 months on the felony possession count, to be served concurrently. App. at

79-80.

         As we held in United States v. Loney, 219 F.3d 281, 288 (3d Cir. 2000):

         [W]hen a defendant has a loaded gun on his person while caught in the
         midst of a crime that involves in-person transactions, whether involving
         drugs or not, a district judge can reasonably infer that there is a relationship
         between the gun and the offense and hence § 2K2.1(b)(5) is satisfied.

         While Loney speaks only of a permissible inference, the District Court, based on

all of the circumstantial evidence, chose to draw that inference. It did not err in doing so.

         The judgment of the District Court will be affirmed.




                                                3